PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHEN, Jianxing
Application No. 17/107,840
Filed: November 30, 2020
For: OSCILLATOR CIRCUIT, CHIP AND ELECTRONIC DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed, November 23, 2021, for expedite consideration under 
37 CFR 1.182 on the petition filed, November 18, 2021, under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application.

There is no indication that the petitions are signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jamie J. Zheng appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition under 37 CFR 1.182 is hereby GRANTED.  The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

This application became abandoned for failure to timely submit corrected drawings on or before November 03, 2021, the Notice of Allowability, mailed August 03, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is 
November 18, 2021.  A Notice of Abandonment was mailed November 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings, (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 
 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed August 03, 2021, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-4584.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions